DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 and subsequent request to enter on February 02, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Michael Britton (Reg. #47,260) on February 11, 2021.
The application has been amended as follows: 
Claim 2, Lines 1-2 have been amended as follows, “wherein the second fluid ducts are” 
The above amendment has been made to the claims filed January 13, 2021 (requested to be entered February 02, 2021) to resolve a 35 U.S.C. 112(b) issue with respect to lack of antecedent basis.
	Claim 16, Line 3 has been amended as follows, “the airfoil  being arranged”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 15, Applicant’s arguments, see Pg. 10-11, filed January 13, 2021 comparing the amended claims to Chouhan and Lee are found to be persuasive. Upon further search and consideration, Figures 5A-5B of Mongillo et al. (US 2015/0292334 A1) are found to be the next closest prior art which appear to show a first and second set of fluid ducts (64) in the claimed positions. However, Mongillo does not expressly teach the positioning of first and second fluid ducts in combination with the remaining structure claimed. Mongillo does not expressly teach the combination of the first and second fluid duct positioning with the rim on the suction side cooled by the first fluid ducts, the second fluid ducts having fan-shaped orifices and a velocity component directed towards the pressure side of the airfoil, and a depth of the tip cavity decreasing continuously from the leading edge to the trailing edge. As such, the arrangement disclosed by Mongillo would provide a different cooling effect compared to the claimed invention. A modification to meet the claimed language would require reasons to modify the specific first and second fluid ducts at the claimed positions to have the claimed directing of air and shape, which would not be possible with the previously cited references without improper hindsight since the ducts in previously cited references (Kercher and Lee) are not in the claimed positions. Claims 1 and 15 are considered allowable over the closest prior art. 
Claims 2-5, 8-11, 14, and 16 subsequently depend upon Claims 1 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745